06/04/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 20-0235



                                  No. OP 20-0235

CLIFFORD OLD HORN,

             Petitioner,

      v.

LYNN GUYER, Warden,
Montana State Prison,

             Respondent.


                                      ORDER

      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including July 3, 2020, within which to prepare, serve, and file his response.




RB




                                                                         Electronically signed by:
                                                                             Laurie McKinnon
                                                                    Justice, Montana Supreme Court
                                                                               June 4 2020